Citation Nr: 1125187	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-14 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from January 1962 to January 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The case was brought before the Board in August 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The VA received additional evidence from the Veteran, to include private treatment records, after the final March 2011 supplemental statement of the case (SSOC) was issued.  Although the new evidence was not considered by the agency of original jurisdiction (AOJ), the Board finds no prejudice proceeding here because the Veteran's representative waived local jurisdictional review on behalf of the Veteran in a May 2011 statement.  

The Board notes this issue was previously characterized as whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bronchial asthma.  

That is, a September 2003 Board decision denied the Veteran's claim for entitlement to service connection for a pulmonary disorder, to include bronchial asthma, finding no probative evidence linking the Veteran's pulmonary diagnoses, to include bronchial asthma, to any incident of his military service

Since that time, records of the Veteran's in-service 1962 hospitalization have been associated with the claims folder.  These hospitalization records were not of record at the time of the September 2003 Board decision.

According to 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives relevant additional service treatment records that existed at the time of the prior denial, but were not previously associated with the claims folder, VA will reconsider the claim.  Id.    

In this case, the February 1962 hospitalization records clearly existed at the time of the prior September 2003 Board decision, but had not been associated with the claims folder until 2010.  The Board finds these records relevant in that they show and confirm the Veteran was hospitalized in-service for an upper respiratory infection with various respiratory complaints.  Accordingly, the Veteran's claim must be reconsidered.  Id.  The issue has been appropriately recharacterized above. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he was hospitalized for a week while in the military with bronchial pneumonia.  The Veteran claims he suffered with shortness of breath ever since the hospitalization, but also associated his symptoms with his long-standing smoking habit, which he quit in 1993.  He was diagnosed with bronchial asthma in the 1990s and now feels his condition is more likely related to his in-service bout of bronchial pneumonia.

When the Board last remanded this claim, it was, in part, to obtain these 1962 hospitalization records.  The Board made clear within the August 2010 Remand that if these service records were located, the claim must be reconsidered as a matter of law and adjudicated on the merits.  See 38 C.F.R. § 3.156(c).  The 1962 records were located, but the RO still declined reopening the claim and adjudicating the claim on the merits.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, a remand is necessary so the RO can adjudicate this claim on the merits.

The claim was also previously remanded to afford the Veteran a VA examination in the event the 1962 records were located and confirmed lengthy treatment for a bronchial condition.  

Again, 1962 records were obtained confirming the Veteran was hospitalized from February 15, 1962 to February 22, 1962 with symptoms of high fever, "harsh coughing," cold sweat and headache.  Chest and lung x-rays at that time were normal, and the Veteran was discharged on February 22, 1962 with a disposition of "acute upper respiratory disease - treated, cured."  Apparently, because the 1962 records did not specifically note a diagnosis of a bronchial condition, the RO did not afford the Veteran a VA examination.  The Board disagrees and finds a VA examination is indeed necessary.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, service treatment records indicate the Veteran was hospitalized for seven days with harsh coughing, high fever, cold sweat and headaches.  He was discharged in 1962 with a diagnosis of acute respiratory disease.  

The Veteran claims that he was told by the nurse at that time that he actually had bronchial pneumonia.  In support of his claim, he submitted lay statements from family and friends who knew him at that time confirming they also recollect being told the Veteran had bronchial pneumonia and not merely an upper respiratory infection.

The Veteran further contends he suffered with shortness of breath since the 1962 hospitalization.  This is confirmed in the service treatment records.  The Veteran was treated for another upper respiratory infection in 1964 and, on separation, the Veteran noted a history of chronic shortness of breath.  The examiner found no abnormality on x-ray, but did note the Veteran's "mild shortness of breath on extreme exertion."

After service, the Veteran says he did not immediately seek treatment because he believed his shortness of breath was related to his smoking habit.  Indeed, he was not diagnosed with asthma until the 1990s, nearly three decades after service.  At that time, however, he reported he had quit smoking. 

In light of the Veteran's confirmed lengthy in-service hospitalization and current diagnosis, the Board concludes a VA examination is necessary.

The Board notes that currently the claims folder contains a 1998 VA examination, but the examiner at that time did not proffer an opinion with respect to etiology.  Corrective action is required.

The AMC should also take this opportunity to obtain recent private treatment records from identified physicians.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a release form for the VA to obtain any and all relevant private treatment records not currently in the claims folder and, thereafter, request these records specifying that actual treatment records, as opposed to summaries, are needed. All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented

2. After obtaining the above records, to the extent available, schedule the Veteran for an appropriate VA examination for the claimed condition of bronchial asthma to determine the extent and likely etiology of any lung condition(s) found.  

Specifically, the examiner is asked to opine whether any pulmonary disorder found, to include bronchial asthma, is at least as likely as not related to the Veteran's in-service 1962 hospitalization and treatment for acute upper respiratory disease, 1964 treatment for upper respiratory infection, in-service complaints of shortness of breath or any other incident of his military service.  

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  The RO should then readjudicate the Veteran's claim on the merits.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice.  

The Veteran must be advised that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


